Order entered August 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00396-CV

                              LISA BEARD, ET AL., Appellants

                                                V.

                               SHERRY ANDERSON, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 86969CC

                                            ORDER
       Before the Court is the August 5, 2014 motion of Scott Smith, Official Court Reporter for

County Court at Law No. 1 of Kaufman County, Texas, requesting this Court’s assistance in

securing payment from appellee’s counsel for a copy of the reporter’s record.            It is the

appellant’s responsibility to request and pay for the reporter’s record. See TEX. R. APP. P.

35.3(b)(2) & (3). The reporter’s record has been filed and Scott Smith admits in his motion that

appellants paid for the reporter’s record. Appellee is entitled to obtain a copy of the record from

this Court without paying a fee. See TEX. R. APP. P. 12.4. Accordingly, we DENY the motion.


                                                      /s/   ADA BROWN
                                                            JUSTICE